COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  In the Interest of J. J. T.,                      §                No. 08-17-00162-CV

                          Appellant.                §                   Appeal from the

                                                    §                  65th District Court

                                                    §              of El Paso County, Texas

                                                    §                (TC# 2016DCM0865)

                                                §
                                              ORDER

        In order to protect the identity of the minor child who is the subject of this appeal, the

Court has determined on its own motion that it is necessary to identify the child by initials,

J. J. T., and the parents by initials as well, in all papers submitted to the Court, including letters,

motions, and briefs. See TEX.R.APP.P. 9.8. The Court will also refer to the child and parents by

their initials in correspondence, orders, and in its opinion and judgment.

        IT IS SO ORDERED this 21st day of July, 2017.




                                                PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.